Citation Nr: 1525047	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1982, from June 2002 to September 2002, and from May 2003 to August 2003, with intervening and subsequent service in the Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma,.  In December 2012, the RO denied claims for service connection for a back condition, a left knee and right knee condition, bilateral pes planus, a condition of the toes, left foot instability, a left foot wart, and PTSD with anxiety and depression.  In May 2013, the RO denied a claim for service connection for a left hand injury.  To avoid prejudice to the Veteran, the Board has recharacterized the issues broadly, as stated on the cover page of this remand.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In September 2014, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file currently includes service treatment records from his first period of active duty, as well as records from the Air Force Reserve, dated between 1986 and 2011.  

These records do not include they do not include any records dated during the Veteran's second or third periods of active duty (i.e., between June and September of 2002, and between May and August of 2003), except for one record (a post-deployment exam for the period from June 5, 2002 to August 31, 2002).  

In this regard, in February 2012, the National Personnel Records Center stated that it did not have any Air Force records, and suggested that these records be requested from DPRIS.  Although additional service treatment records were subsequently obtained for the period between 1979 and 2011, it is unclear if all of the Veteran's service treatment records from his second or third periods of active duty have been obtained.  On remand, another attempt should be made to obtain these records.  

The Veteran has reported that he served in Kuwait on two occasions, that he participated in combat, that he was in fear of attack while in Kuwait, and that he hurt his back in Kuwait "in 2000."  See e.g., December 2012 PTSD disability benefits questionnaire; October 2014 report from Dr. G.R.; November 2014 report from J.E., M.D. (during his September 2014 hearing, he denied participation in combat).  Service in Kuwait may therefore be relevant to his claim for an acquired psychiatric disorder, to include PTSD.  

Although some of his service personnel records are associated with the claims file, there are no records covering his second and third periods of active duty.  In addition, discharges (DD Form 214s) from his second and third periods of active duty, are not currently of record.  On remand, they should be obtained.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

The Veteran's representative has submitted etiological opinions in support of the claims.  Except for the claim for PTSD (in which the examiner determined that the Veteran had an adjustment disorder and alcohol dependence, but did not include an etiological opinion), the Veteran has not yet been afforded examinations, and etiological opinions have not been obtained.  On remand, he should be scheduled for examinations of his back, knees, feet, left hand, and psychiatric condition, to include PTSD.  Barr; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant is notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all service personnel, and service treatment records, covering the Veteran's second and third periods of active duty (i.e., between June and September of 2002, and between May and August of 2003).  
All efforts should be continued to locate those records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond or provide the records.  38 U.S.C.A. §5103A(b)(3) (West 2014); 38 C.F.R. §3.159(c)(2) (2014).

In this regard, the Veteran himself is encouraged to attempt to obtain these records in order to expedite his case. 

2.  After the development in the first paragraph of this remand has been completed, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any back disability, knee disability, foot disability, and left hand disability found, and its relationship, if any, to his active duty military service, or any incident thereof.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any back disability, knee disability, foot disability, and/or left hand disability found had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active duty service (from August 1979 to June 1982, from June 2002 to September 2002, and from May 2003 to August 2003). 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Determine whether the Veteran's had any period(s) of duty in Southwest Asia, and, if so, where and when, and whether or not participation in combat is established.  

4.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM-IV. The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

The examiner must be informed of the RO's/AMC's determinations as to the Veteran's period(s) of duty in Southwest Asia, and whether or not participation in combat is established, as noted in the third paragraph of this remand.  

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused by his active duty service (from August 1979 to June 1982, from June 2002 to September 2002, and from May 2003 to August 2003).

If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis. 

If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during any of his periods of active duty (from August 1979 to June 1982, from June 2002 to September 2002, and from May 2003 to August 2003). 

In this regard, a detailed review of the records in this case is required.  The critical question in this case is whether the Veteran has a psychiatric disorder related to active duty service. 

The report of examination should include the complete rationale for all opinions expressed. 

Again, the term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
5.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




